| s

 

Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 1of8

 

 

cr

UNITED STATES DISTRICT COURT “2 ilr on 4
SOUTHERN DISTRICT OF NEW YORK

Forest t, Fate

 

 

No. I4cv- 55\%

Write the full name of each plaintiff. (To be filled out by Clerk’s Of
-against- COMPLAINT
(Prisoner)

Correct Cove Sotutions Medical Nest etal.

Jouliana YetranKer medical Admiaisteahor BY¥es CINo
Aeckland County, Sherifl Covrection Sheil Floss

Counts Commissioner Ed Davy et aly

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

Do you want a jury trial?

Po
CH
—

fice)

 

NOTICE

 

The public can access electronic court files. For privacy and security reasons, papers file
birth date; the full name of a person known to be a minor; or a complete financial accou

an individual’s birth; a minor’s initials; and the last four digits of a financial account num|
See Federal Rule of Civil Procedure 5.2.

 

with the court should therefore not contain: an individual’s full social security number orjfull

number. A filing may include only: the last four digits of a social security number; the year of
er.

 

 

Rev. 5/6/16

 

 
 

 

Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 2 of 8

 

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ind
“Bivens” action (against federal defendants).

I-Violation of my federal constitutional rights

L1 Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Forest” L Yate.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

OOFE74

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

“Rockland Conaday Correctional pack hug

 

Current Place of Detention

Si- New empsteadh “Roach

 

Institutional Address

Boocklandeg, yeu Chix ves Yu erlG \oGs¢
Vv

 

County, City State Zip Code
III. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

Pretrial detainee
LI Civilly committed detainee
L] Immigration detainee

C1 Convicted and sentenced prisoner
CL) Other:

 

Page 2

 

 
 

I " 4. ae
Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 3 of 8

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

—, .

Defendant1: euliane. “Retcanker, USA, MOH, LNA, CCHD,
First Name Last Name Shield #
Medical Ndmiaistres wf Correct Cove Sclublows

Current . Title (or other identifying information)

 

 

 

 

 

S33 - ers lhemps bead Roach
Current Nes Address
Podklend nlew Cihy yew Vat K \o1Se
County, City State Zip Code .
Defendant 2: Shelf ty ce)
First Name Last Name Shield #

“Recklaac C ouch ron?

Current Job Title (or other identifying information)

S\~ Nav Wenostead Reach

 

 

 

 

Current Work Address.
Koclllend. nv} ev) Cy Alew Yack \095¢G
- County, City State Zip Code
Defendant 3: Ed Dean
First Name Last Name Shield #

C sunt C puneri § se aned

Current Job Title (or other identifying information)

 

 

 

 

Rock Cp antl:
Current Work Address *
County, City State Zip Code
Defendant 4: CLovrecl Core. Sel wkbons
First Name Last Name Shield #

 

Conhracteak vl dhe Rela Combat Stak medica Deel et.al,

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 

 
 

Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 4 of 8

Vv. STATEMENT OF CLAIM

 

Place(s) of occurrence: “Rock land County Correckionak Kacilikuy \ wes,

B~ Id- aoe —— 4-12-2014 —— $- 16

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful eons
additional pages as necessary.

ttach

Neo Nash

 

Dn 3-14-14 T was tranberredd bo Abe, Rockland Cou sky Sail Broan

teal Ball

 

County Neal in Nosh Wowuaden Nod. Coveting, oh vwtoroned Abney

ba aw,

 

5
Upon wig avwivel ab alk muy, medbeel Conditions and oc. medli.
wees ~4-t

wa * ol SO aw lasses |

BY ts-placed

 

x * nformedd Mw medical ate \pere. oc Lo “Rockland Counhuy

ie a a

CS

She Souliann

 

lore cual it Muy medical Concerns do Mw nurse Ddotaisbrectac and.
Called me. vate . medical Aepartmedt to" ts on wre Ye x |y

 

in le. ak de. RecKlaad ( aucloy wal, She vdlc dae

 

mene

‘rhe Dal abet bece on Control wads anu, nen as Spectalestt

Ws Wes area,

 

ond} Wot © Cold idact until => ae upstate ee ae nn x

exolainecdt

 

 

“tit vere Subheoniny rst, reac] prililenis | | missing Meal
ued On Keep (sek \necouse. ok Wau tearing ‘Problenis, sel <

an Qethag
Sseapested that

 

x ge Gn IN wrccte. +o Keep Me “awed Se TT doce LON 5x Nooo leckaSl or

 

miss Wheals , When T Werk “An See. Wee decker She Came UN

dba eons. wd

 

as TT exs pressech ANU. woadicol Concerns , Such oS Bat (news a:

pie Ven |

 

y
nuh, a Dain ‘ uve Pichler, Ns Youliena, old Vo, docta

ast +e oe Wwe

 

Oa”, ones, also Wear pons wat aghting \ncoving a's set

hanchi \zx

 

Seat wi State the. lex tor Recommerdledl Lod a aD for audi 1)

Wes wey

 

 

\ <)
and ofbes- Vhe audlia Testing dhrose. Aochiors Recommended

Veiwew

 

qe) CAO Sigil bnecuriongy ord A and dat oul VAL ride herring.
\nearin ¢ Qi vd wouldat> help, When Ramtaisthaker lusse Sovlion

as 3e lnc
bn Rebeor Key

apt Une Audio fest cesulfs Ske Yer vehuse. to ae We Wearing a

 

Page 4

 
Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 5 of 8

reckon HY
tro

sgaik
ind

Marshalls
vyY\ S ch Cal \

Qn wel
>=

2 been Suing Ser

5s RAO,

ent,

   

    
   
    
 
 
   
    
  

Brnronth’s wrrout beeing aids, Reever Smowtl’s ak
If you were injured as a result of these actions, describe your injuries and what medical
if any, you required and received.

:¢

ve. wef

we

VI. RELIEF

 
   
 
     
     

 

State briefly what money damages or other relief you want the court to order.

5 4
"Rank
AT

   
 

   
 
 
 
   
 
  

‘Dae
rant, Wire

Mental
‘ wt

 
 
  

4

 
  

 
  
   

a

Delleds \.

   
  
    

f

     

   
   

datos

WW aS Se Ah c sedi Wma isioaS S
rea duabiliy

Gnd Uet She vet le allesed fo Need anyone Whe bea
oC Proper adguote. Wwredical attention, er Seasemelle. S

Page 5

       
 
 
 
 
 
 
 
  
 
    
Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 6 of 8

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have |
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

T understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing ail action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

failure to keep a current.address on file with the Clerk's Office may result in the dismissal of my

case.

I agree to provide the Clerk's Office with any changes to my address. I understand that tg

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

S- Mo 1% rest ate

 

Dated OSgintiff’s Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

 

Page 6

 

 
ab

I WL

Case 7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 7 of

 

 

focast Fate,

GOOD SAMARITAN

Bom

 

a f{ tH fale 4

$5-—

Secours

a ing ity Hgezalltin Systiesm

 

 

 

 

 

 

 

  

 

 

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

re ea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RANE
PURE-TORE AUDIOMETAY f
. PURE-TONE AVERAGE
125 250 500 1000 = 2000 4000 8000 Herz UIT EOI-2EIT Hey I AUUIOGRAM KEW
q TT ™
( I i g. THO — tase ~ | ‘n WRMSS<S he.
10 l 4 } 19 | a} Fetauenow | Frequency centurion
t ! | 4, earn
a oO t — l 5 a5, :
a 10F a A ~ t
= ob “AS Yoo itca ed eg MASKING LEVELS :
= oof: a -Aaortcs aed eae ia cB S3Ly none WRMSSKED AHS
= 1 : i ' - ni ~ediggen = |
4 a0 1_}30! \ 30 aR sone || | reese
z cE tpt = {| [eb
2 40 And 460, | ! 2p | cghef tet Pgh te resing a
= q i ‘ { ‘ Socata
50 i_|sod : so |
z Ne 4
— .
2 60 WW ot ; : so |*
S va | t Sh
4 70 , {704 ' ‘ Q 7» |
= i alt tT%
E htt at a fd
We
3 90 NL ! yu! a |“
= 4 a t 1
100 Thy 1M ml 100 |"
a | t a TYPE OF NOSE: ‘
110 { 1104 ff i 110 :
SPONDEE THRESHOLD MCL uel. DISCRINNATION % 62
R Rg scose % | HTL SCORE % | TL SORE % |] ATL
, & : . 6 ” i
K 4 usie (duste She
masking in LEFT © f masking in LEFT * |
l, te PF souat pam SOORE % | HL sep % | tL
1 7 Cc AR OT uste | iSt@ cane
masking in RIGHT] = * ba mrasteng in RIGHT
Sy. F; So, SOGRE% J WTR SOURE% FTL SOGAE MY TH
Yn ep Uno tty usta usta wT a
STINUL DELIVERED BY: MASKING: | caLle2aTiON sn: | pespanss: | DEUNEHED ay: SESSNG
FOA SPEECH: :
wet ~ | tars c | wivenose = wee exc] mxenx CGilmw | oo z
orga: og, LIVE VOICE c e3Sau | OTHER: meUncHOce Cf UVE yeh C
ATIONS MCL...MOST COMFORTASLE LOUGNESS LCL... UNCOMFUATASLE LOUTNESS
IMPEDANCE |AUDIOMETRY
come He hai m rele .
ents: Dy Ni 0 UM “AS C. Left | Fight
p pnd LoS5 aod i" in . TYNE ANGGREAA _
sur Lin - Ue od | SAK Conmiiance |
¢ tk it —————
SSMU x ding DS Stapedius Rellex (HTL)
Py Wan Ad “owirtuded Fy SS SE ES ES
(aut ne fb Sten " ~, — na.
Ye —

 
   

7:19-cv-05519-PMH Document 18 Filed 08/20/19 Page 8 of 8

HEED. f CHE

EUbglebopegglpracee|beagl hel [let fides hep Ee Mec fares pit

‘9, pTAN
ZIE-LIIN 9}, VAN ANA Mel
0 ae }-24_ 00S

AEs WP eS

Th ey te 45, ys SUS pay ™

Ses apart

 

 

 

 

 

 

 

 

IL] 20h PAN Town
pro pons sdwey MAN -1s
[eC nmey Purypert
lace Tt

e
